      Case 1:20-cv-04143-AJN-BCM Document 37 Filed 04/27/21 Page 1 of 1




                                      KATZMELINGER
                                280 MADISON AVENUE, SUITE 600                                 4/28/21
                                 NEW YORK, NEW YORK 10016
                                    www.katzmelinger.com
 Adam Sackowitz                                                                       t: 212.460.0047
 Katz Melinger PLLC                                                                  f : 212.428.6811
                                                                        ajsackowitz@katzmelinger.com

                                               April 27, 2021

Via ECF
Honorable Alison J. Nathan                                                   4/28/21
United States District Court                                                           The post-discovery
Southern District of New York                                                          conference is hereby
40 Foley Square, Room 2102                                                             adjourned to July 9, 2021 at
New York, New York 10007                                                               3:00 p.m. SO ORDERED.

       Re:     Carmona v. Building Management Associates, Inc., et al.
               Civil Action No. 20-cv-04143(AJN)

Your Honor:

         We represent the plaintiff, Lisa Carmona, in the above-captioned matter, and submit this
letter jointly with counsel for the defendants to apprise the Court of certain updates regarding the
status of discovery in this matter and to respectfully request an adjournment of the post-discovery
conference currently scheduled for April 30, 2021 at 3:00 p.m.

        As the parties advised in their joint letter dated April 22, 2021 (Dkt. No. 36), the parties
were scheduled to appear for a discovery conference with Magistrate Judge Moses on April 27,
2021 to address a discovery dispute that had arisen. Counsel for the parties appeared for the
discovery conference this morning, during which Judge Moses ordered Defendants to produce
certain documents to Plaintiff on or before May 11, 2021 and extended the deadline for the parties
to complete fact discovery to June 25, 2021.

        Based on the foregoing, the parties respectfully request that the post-discovery conference
currently scheduled for April 30, 2021 be adjourned to a date subsequent to June 25, 2021.

       We thank the Court for its attention and consideration.

                                                             Respectfully submitted,


                                                             Adam Sackowitz

Cc: Richard Del Valle (via ECF)
